Matter of Pezhman v Hagler (2019 NY Slip Op 07867)





Matter of Pezhman v Hagler


2019 NY Slip Op 07867


Decided on October 31, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 31, 2019

Friedman, J.P., Kapnick, Kern, Singh, JJ.


10265 184/19 -3438

[*1] In re Anna Pezhman,	 Petitioner,
vShlomo Hagler, etc., Respondent.


Anna Pezhman, petitioner pro se.
Letitia James, Attorney General, New York (Monica Hanna of counsel), for respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 31, 2019
CLERK